DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over as that of claims 1-17 of (US11067444). Although the claims at issue are not identical, they are not patentably distinct from each other since the instant claims are anticipated by the (US11067444).
Summary of double patenting claims (The differences are bolded and italicized.)

	
Current applicant
(US11067444)
1. A spectroscope, comprising: a light source emitting a light beam having a spectrum; at least one static optical element for manipulating or structuring light; at least two adaptive optical elements configured to partition an optical function of spectral sorting from at least one optical function selected from the group: routing, attenuation, or encoding; and, at least one detector; wherein said light source, said at least one static optical element, and said at least two adaptive optical elements are configured to direct light from the light source into first and second distinct light channels, the first light channel containing a sample to be analyzed. 
17. The spectroscope of claim 1, wherein the adaptive optical element comprises a dynamic grating. 18. The spectroscope of claim 17, wherein the dynamic grating comprises a silicon grating light-valve.



1. A spectroscope, comprising: a light source emitting a light beam having a spectrum; at least one static optical element for manipulating or structuring light; at least two adaptive optical elements configured to partition an optical function of spectral sorting from at least one optical function selected from the group: routing, attenuation, or encoding; and, at least one detector; wherein said light source, said at least one static optical element, and said at least two adaptive optical elements are configured to direct light from the light source into first and second distinct light channels, the first light channel containing a sample to be analyzed; wherein at least one of the adaptive optical elements comprises a dynamic grating comprising a silicon grating light-valve.

2. The spectroscope of claim 1, wherein said at least one detector comprises at least two detectors and the at least two adaptive optical elements are configured to route spectral bands into both of said first and second light channels.

2. The spectroscope of claim 1, wherein said at least one detector comprises at least two detectors and the at least two adaptive optical elements are configured to route spectral bands into both of said first and second light channels.

3. The spectroscope of claim 1, wherein said at least one detector comprises a single detector and the at least two adaptive optical elements are configured to route and encode spectral bands into both of said first and second light channels.
3. The spectroscope of claim 1, wherein said at least one detector comprises a single detector and the at least two adaptive optical elements are configured to route and encode spectral bands into both of said first and second light channels.
4. The spectroscope of claim 1, wherein the light source is a broadband source.
4. The spectroscope of claim 1, wherein the light source is a broadband source.
5. The spectroscope of claim 1, wherein the light source is a narrowband source.
5. The spectroscope of claim 1, wherein the light source is a narrowband source.
6. The spectroscope of claim 1, wherein the second light channel does not include a sample to be analyzed.
6. The spectroscope of claim 1, wherein the second light channel does not include a sample to be analyzed.
7. The spectroscope of claim 6, wherein an output from said second light channel is used as a reference for an output of any other distinct light channel.
7. The spectroscope of claim 6, wherein an output from said second light channel is used as a reference for an output of any other distinct light channel.
8. The spectroscope of claim 1, wherein the at least one static optical element comprises a slit and a grating.
8. The spectroscope of claim 1, wherein the at least one static optical element comprises a slit and a grating.
9. The spectroscope of claim 1, wherein the at least one static optical element comprises a mask and a grating.
9. The spectroscope of claim 1, wherein the at least one static optical element comprises a mask and a grating.
10. The spectroscope of claim 1, wherein the at least one static optical element comprises a refractive optical element.
10. The spectroscope of claim 1, wherein the at least one static optical element comprises a refractive optical element.

11. The spectroscope of claim 10, wherein the refractive optical element comprises a lens.
11. The spectroscope of claim 10, wherein the refractive optical element comprises a lens.
12. The spectroscope of claim 1, wherein the at least one static optical element comprises a reflective optical element.
12. The spectroscope of claim 1, wherein the at least one static optical element comprises a reflective optical element.
13. The spectroscope of claim 1, wherein the reflective optical element comprises a mirror.
13. The spectroscope of claim 1, wherein the reflective optical element comprises a mirror.
14. The spectroscope of claim 1, wherein the adaptive optical element comprises a micro mirror array.
14. The spectroscope of claim 1, wherein the adaptive optical element comprises a micro mirror array.
15. The spectroscope of claim 1. wherein the adaptive optical element comprises a piezo- electric mirror.
15. The spectroscope of claim 1, wherein the adaptive optical element comprises a piezo-electric mirror.
16. The spectroscope of claim 1, wherein the adaptive optical element comprises a Fabry- Perot interferometer.

16. The spectroscope of claim 1, wherein the adaptive optical element comprises a Fabry-Perot interferometer.
20. The spectroscope of claim 1, wherein the adaptive optical element is a mechanically actuated bulk optical device.
17. The spectroscope of claim 1, wherein the adaptive optical element is a mechanically actuated bulk optical device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 20100231905 A1) (herein after Christian) in view of Ford et al. (US 20110108721 A1) (herein after Ford).
Regarding claim 1, Christian teaches a spectroscope (para (0067], the spectroscope (100) includes optical components to shape, manipulate, or route incident light), comprising:
a light source emitting a light beam having a spectrum (para (0071], light is generally delivered to the spectroscope (100) via optical fiber or free-space delivery from a light source (102));
at least one static optical element for manipulating or structuring light (para [0076], The incident light that passes through the slit (103) is directed onto a grating (105), prism, or other surface capable of separating the light into its spectrum);
at least two optical elements configured to partition an optical function of spectral sorting from at least one optical function selected from the group: routing, attenuation, or encoding (para [0077], [0085], (0097], This light is then projected onto an adaptive optical element which is some form of device which can change its surface ... The spectroscope can use Conventional Raster Scanning (CRS), Hadamard Transform (HT), Fourier Transform (FT), or any other encoding ... Light routing is dependent on the specific MMA (107) minor position relative to the incident radiation); and,
at least one detector (para (0083], The optical-response of the fluid as measured by the sampling accessory (204) is returned via a light guide (138) to the spectroscope (100) ,mr1 into a sample detector (203));
wherein said light source, said at least one static optical element, and said at least two optical elements are configured to direct light from the light source into first and second distinct light channels (para (0079]-(0080], the grating (105) can be replaced by a prism to redirect and to disperse light from the light source (103) onto the MMA device (107) ... the single mirror (120) is oriented within the MMA (107) in at least two discrete positions so that some or all of the various wavelengths of light (106) incident on the single mirror (120) is directed into two different channels), the first light channel containing a sample to be analyzed (para [0075], these channels (211) and (213) or light paths may be referred to as a "sampling channel" and a "reference channel."). Christian does not teach two adaptive optical elements.
However Ford teaches two adaptive optical elements (250A, 250B) (para [0067], (0069], a filter wheel unit 200E can use several separate wheels 250A-C constructed for rotation on a base 240 ... wheels 250A-C can have from 2 to 16 holes 252. These holes 252 hold optical filters of sufficient size for both the measurement (140) and reference channels ( 150)). It would have been obvious to a person having ordinary skill in the art to use the two adaptive optical elements of Ford in the spectroscope of Christian, because the disclosure of Ford offers a number of spectral channels for analysis (para (0006], Use of a filter wheel is one way to offer a number of spectral channels tor analysis) that allows alignment of different optical filter to allow different optical filtering as disclosed in Ford (see Ford para (0069]).

	
	Regarding claim 2, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein said at least one detector comprises at least two detectors and the at least two adaptive optical elements are configured to route spectral bands into both of said first and second light channels (para (0074], (0085], [0087], the two detectors (201) and (203) which are part of the spectrometer are accessed through one of two optical channels (211) and (213) ... The spectroscope can use Conventional Raster Scanning (CRS), Hadamard Transform (HT), Fourier Transform (FT), or any other encoding methods ... methods of dark current measurement are easily envisioned by directing the MMA mirrors away from the sample or reference channels as they are being measured).
Regarding claim 3, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein said at least one detector comprises a single detector and at least two adaptive optical elements are configured to route and encode spectral bands into both of said first and second light channels (para (0074], [0085], (0087]. [0090], the two detectors (201) and (203) which are part of the spectrometer are accessed through one of two optical channels (211) and (213) ... The spectroscope can use Conventional Raster Scanning (CRS), Hadamard Transform (HT), Fourier Transform (FT), or any other encoding methods ... methods of dark current measurement are easily envisioned by directing the MMA mirrors away from the sample or reference channels as they are being measured ... he spectrometer (100) can be used to recombine the light into the reference channel (211) or sample channel (213)).
Regarding claim 4, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the light source is a broadband source (para (0028], the light source may be a broad band light source or a narrow band light source).
Regarding claim 5, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the light source is a narrowband source (para [0028], the light source may be a broad band light source or a narrow band light source).
	
	
Regarding claim 6, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the second light channel does not include a sample to be analyzed (para [0075], This is to refer to the fact that the sample channel (213) is generally used when the electromagnetic radiation is directed through a sample while in the reference channel (211) the light is generally not directed through that
sample, but is used for reference).
Regarding claim 7, Christian and Ford teach the spectroscope of claim 6. Christian teaches wherein an output from said second light channel is used as a reference for an output of any other distinct light channel (para [0075], This is to refer to the fact that the sample channel (213) is generally used when the electromagnetic radiation is directed through a sample while in the reference channel (211) the
light is generally not directed through that sample, but is used for reference).
Regarding claim 8, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the at least one static optical element comprises a slit and a grating (para [0076], The incident light that passes through the slit (103) is directed onto a grating (105), prism, or other surface capable of separating the light).
Regarding claim 10, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the at least one static optical element comprises a refractive optical element (para [0073], The light can be provided to the spectroscope (100) device discussed herein by any method known to one of ordinary skill in the art including, but not being limited to, being reflected, refracted).
Regarding claim 11, Christian and Ford teach the spectroscope of claim 10. Christian teaches wherein the refractive optical element comprises a lens (para [0073], [0090], The light can be provided to the spectroscope (100) device discussed herein by any method known to one of ordinary skill in the art including, but not being limited to, being reflected, refracted ... The various embodiments can include concave diffraction gratings (901 ), convex diffraction gratings (903), concave mirrors (905), or lenses (907) to manipulate the light spectrum prior to it being incident on the MMA (107)).
Regarding claim 12, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the at least one static optical element comprises a reflective optical element (para [0073], The light can be provided to the spectroscope (100) device discussed herein by any method known to one of ordinary skill in the art including, but not being limited to, being reflected, refracted).
Regarding claim 13, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the reflective optical element comprises a mirror (para (0073], (0090], The light can be provided to the spectroscope (100) device discussed herein by any method known to one of ordinary skill in the art including, but not being limited to, being reflected, refracted ... The various embodiments can include concave diffraction gratings (901 ), convex diffraction gratings (903), concave mirrors (905), or lenses (907) to manipulate the light spectrum prior to it being incident on the MMA (107)).
Regarding claim 14, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the adaptive optical element comprises a micro mirror array (para (0016], a Micro Minor Array (MMA) comprising elements that are sequentially oriented to direct light).
Regarding claim 20, Christian and Ford teach the spectroscope of claim 1. Ford teaches wherein the adaptive optical element is a mechanically actuated bulk optical device (para (0010], A drive, such as one or more motors, is operable to rotate the wheel, and the wheel is rotatable to change which of the filters simultaneously filters both the reference and measurement channel).
Regarding claim 21, Christian and Ford teach the spectroscope of claim 20. Ford teaches wherein the mechanically actuated bulk optical device comprises a rotating filter wheel (para (0010], A drive, such as one or more motors, is operable to rotate the wheel, and the wheel is rotatable to change which of the filters simultaneously filters both the reference and measurement channel; para [0067]-(00691).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al in view of Ford et al. and further in view of Rensen (US 20080309930 A1) (herein after Rensen).
Regarding claim 9, Christian and Ford teach the spectroscope of claim 1. Christian teaches wherein the at least one static optical element comprises a grating (para (0090], Light incident on the MMA (107) will be routed from the slit (103) and grating (105)). Christian does not teach the spectroscope static element comprises a mask. However Rensen teaches a mask (para (0076], The optical analysis system 20 has a grating 22 serving as a dispersive optical element, a transmission mask 26, a focusing element 28 and a detector 30). It would have been obvious to a person having ordinary skill in the art to use the mask of Rensen in the spectroscope of Christian, because the disclosure of Rensen can be used for calibration (para (0021], (0076], a calibration method for optical analysis systems making use of multivariate optical elements ... the grating 22 in combination with the transmission mask 26 serve as a multivariate optical element.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al in view of Ford et al. and further in view of KRUGER et al (WO 2006/060870 A1) (herein after KRUGER).
Regarding claim 15, Christian and Ford teach the spectroscope of claim 1. Neither Christian nor Ford teach wherein the adaptive optical element comprises a piezo-electric mirror. However KRUGER teaches an adaptive optical element comprises a piezo-electric mirror (pg. 3, In 15-17; the mirror is piezo-electrically actuated to the drive frequency). It would have been obvious to a person having ordinary skill in the art to use the piezo-electric mirror of Close in the spectroscope of Christian, because the disclosure of KRUGER can help control the frequency of light (pg. 2, In 26-31; controlling a frequency of a laser including the steps of: phase modulating a beam from the laser by reflecting the beam with a mirror oscillating at a drive frequency).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al in view of Ford et al. and further in view of Saari et al (WO 20120038928A1) (herein after Saari).

Regarding claim 16, Christian and Ford teach the spectroscope of claim 1. Neither Christian nor Ford teach wherein the adaptive optical element comprises a Fabry-Perot interferometer. However Saari teaches an adaptive optical element comprises a Fabry-Perot interferometer (para [0027], the two successive Fabry-Perot interferometers preferably have different orders of interference in order to attenuate each other's side bands). It would have been obvious to a person having ordinary skill in the art to use the Fabry-Perot interferometer of Saari in the spectroscope of Christian, because the disclosure of Atia can help optimize spectrum of measurement (para [0016], optimize the spectrum of the measurement according to the target/measured substance of the target).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al in view of Ford et al. and further in view of Subramanian (US 8390806 B1) (herein after Subramanian).
 Regarding claim 17, Christian and Ford teach the spectroscope of claim 1. Neither Christian nor Ford teach wherein the adaptive optical element comprises a dynamic grating. However Subramanian teaches adaptive optical element comprises a dynamic grating (col 7, In 19-30; MEMS-based is another advantage provided by embodiments of the invention which provides the flexibility of generating simple static designs as well as dynamic programmable grating designs). It would have been obvious to a person having ordinary skill in the art to use the dynamic grating of Subramanian in the spectroscope of Christian, because the disclosure of Subramanian allows more flexible applications (col 7, In 19-30; This feature can be useful in making to device flexible for use in different applications; e.g., tuneability where the same spectrometer sensor system can be reprogrammed for different wavelength ranges and or resolution).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Christian et al in view of Ford et al. and further in view of Hull et al (US 20050148834) (herein after Hull).
Regarding claim 22, Christian and Ford teach the spectroscope of claim 20. Christian does not teach wherein the mechanically actuated bulk optical device comprises a scanning monochromator. However Hull teaches a scanning monochromator (para [0046], These reflectance measurements can be obtained by synchronous scanning of both the excitation and emission monochromators). It would have been obvious to a person having ordinary skill in the art to use the scanning monochromator of Hull in the spectroscope of Christian, because the disclosure of Hull can ascertain intrinsic fluorescence properties (para [0046], Both fluorescence and reflectance measurements can be used to ascertain the true or .intrinsic. fluorescence properties of an optically turbid medium such a biological tissue).

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 18, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the dynamic grating comprises a silicon grating light-valve” along with all other limitations of the claim. 

As to claim 19, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the dynamic grating comprises a piezo-electric tiltable grating” along with all other limitations of the claim. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886